 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      JEHU HAND,                                        No. 2:20-cv-2320 JAM JDP (HC)
12
                         Petitioner,
13
             v.                                         ORDER
14
      WARDEN OF FCI HERLONG,
15
                         Respondent.
16

17
            Petitioner, a former federal prisoner proceeding pro se, has filed this application for a writ
18
     of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a United States
19
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On February 23, 2021, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within fourteen days. Petitioner has filed
23
     objections to the findings and recommendations.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and by proper
27
     analysis.
28
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed February 23, 2021, are adopted in full;
 3           2. Respondent’s motion to dismiss (ECF No. 10) is granted and the petition is dismissed
 4   without prejudice;
 5           3. Petitioner’s motion for preliminary injunction (ECF No. 7) is denied as moot; and
 6           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 7   2253.
 8

 9
     DATED: April 30, 2021                           /s/ John A. Mendez
10
                                                     THE HONORABLE JOHN A. MENDEZ
11                                                   UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
